Citation Nr: 0800644	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-07 485	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right tibia and knee disability.

2.  Entitlement to a rating higher than 10 percent for a left 
tibia and knee disability.

3.  Entitlement to service connection for a right ankle 
disorder secondary to the service-connected right tibia and 
knee disability.

4.  Entitlement to service connection for a left ankle 
disorder secondary to the service-connected left tibia and 
knee disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In September 2007, to support his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a "travel Board" hearing.


FINDINGS OF FACT

1.  The veteran's right and left, i.e., bilateral tibia and 
knee disability is manifested by x-ray evidence of 
degenerative joint disease (arthritis) and associated pain 
and tenderness, but no instability and only slight resulting 
limitation of motion.  There also are no current objective 
clinical indications of weakness, lack of endurance or 
premature fatigue after repetitive use.

2.  Even by his own admission during his hearing, there is no 
medical evidence attributing the veteran's right ankle 
disorder to his service-connected right tibia and knee 
disability or his left ankle disorder to his service-
connected left tibia and knee disability, or either ankle 
disorder otherwise to his military service.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the right tibia and knee disability.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2007). 

2.  The criteria also are not met for a rating higher than 10 
percent for the left tibia and knee disability.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2007). 

3.  The veteran's right ankle disorder is not proximately due 
to, the result of, or aggravated by his service-connected 
right tibia and knee disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  The veteran's left ankle disorder is not proximately due 
to, the result of, or aggravated by his service-connected 
left tibia and knee disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in August 2003, May 2005, and February 2007 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
would obtain and assist him in obtaining; (3) informed him 
about the information and evidence he was expected to 
provide; and (4) requested that he provide any evidence in 
his possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess letter in March 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a number of 
compensation examinations specifically to determine the 
severity of his right and left tibia and knee conditions and 
the etiology of his right and left ankle conditions - 
including in particular insofar as whether they are secondary 
to his right and left tibia and knee conditions.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

I.  Right and Left Tibia and Knee Disabilities

Historically, the RO granted service connection for these 
disabilities in January 1972 and assigned a 10 percent rating 
for each knee, retroactively effective from November 1, 1971.  
The veteran now wants higher ratings.

Governing Laws and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in favor of 
the veteran.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances when  determining the appropriate rating.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that VA adjudicators must analyze any 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2007).



With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran's knee disability is partly rated under 
Diagnostic Code (DC) 5003, for degenerative arthritis.  DC 
5003 states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved - which, here, are DC 5260 for flexion of 
the knee and DC 5261 for extension.  According to DC 5003, 
when limitation of motion would be noncompensable, i.e., 0 
percent, under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected; to be combined, 
not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, VA assigns a 10 percent rating with x-
ray evidence involving 2 or more major joints or 2 or more 
minor groups.  VA assigns a 20 percent rating with x-ray 
evidence involving 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257, and that evaluation of a 
knee disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2007).  VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994). 
 However, a separate finding must be based on additional 
disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261; rather, such 
limited motion must at least meet the criteria for a zero-
percent rating.

Here, though, a separate rating is not warranted under DC 
5257 since there is no objective clinical evidence the 
veteran has either recurrent subluxation or 
lateral instability in either knee.

In VAOPGCPREC 9-04, the General Counsel held that VA also may 
assign separate ratings for limitation of flexion and 
extension of the same knee.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2007).  Specifically, where a 
veteran has both limitation of flexion and extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Id.

Here again, though, a separate evaluation based on limitation 
of extension is not warranted because the veteran has full 
extension - meaning to 0 degrees, so no restriction in this 
direction of motion.

As already alluded to, DC 5260 provides for the evaluation of 
limitation of flexion of the knee.  VA assigns a 10 percent 
rating when the knee has flexion of 45 degrees and assigns a 
20 percent rating when it has flexion of 30 degrees.  
A 30 percent rating contemplates flexion limited to 15 
degrees.

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  VA assigns a 0 percent rating when 
leg extension is 5 degrees.  VA assigns a 10 percent rating 
when the knee has extension of 10 degrees, and a 20 percent 
rating when it has 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and a 50 
percent evaluation contemplates extension limited to 45 
degrees.

DCs 5256 (for ankylosis of the knee) and 5263 (for genu 
recurvatum) are not applicable because the medical evidence 
does not show the veteran has this type of impairment.  
Ankylosis, incidentally, favorable or unfavorable, is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his knee joint, in both 
knees, by definition, it is not immobile so not ankylosed.

VA also has partly rated the veteran's knee disability under 
DC 5262, for impairment of the tibia.  Under this DC, 
malunion of the tibia with a slight knee disability warrants 
a 10 percent rating, a moderate disability warrants a 20 
percent rating, and a marked disability warrants a 30 percent 
rating.  Nonunion of the tibia, with loose motion requiring a 
brace warrants a 40 percent rating.

VA's Schedule for Rating Disabilities does not define the 
words "slight," "moderate" and "severe."  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.



Analysis

During his VA examination in January 2004, the veteran 
reported using crutches for ambulation for a total of six 
weeks.  Objective findings showed no evidence of patellar 
crepitus or laxity bilaterally and minimal fluid wave on 
ballottement.  Concerning range of motion, the examiner noted 
that both knees had 0 to 90 degrees of flexion (0-140 normal) 
and 0 degrees of extension (0 degrees normal).  The examiner 
opined that an additional 20 degrees would be lost in flexion 
due to pain, weakness, limited endurance, fatigue and flare-
ups bilaterally.  Strength was normal at 5/5 bilaterally with 
no sensory deficits, and reflexes were normal at 2+.  The 
examiner also noted an additional 20 degree loss of flexion 
from repetitive use bilaterally.  The examiner diagnosed a 
stress fracture of the tibia, bilaterally, healed, with 
degenerative joint disease.

During a more recent VA examination in February 2007, the 
veteran reported experiencing soreness and pain in the tibia 
regions bilaterally.  He denied experiencing any numbness, 
tingling, weakness, incoordinaton or fatiguability.  
Objective findings indicated nontender tibias with no 
swelling in normal alignment.  The examiner indicated the 
veteran had knee extension to 0 degrees and flexion to 135 
degrees with an additional 5 degrees of range of motion loss 
on repetitive use.  The examiner diagnosed history of stress 
fracture, both tibias, which he said are clinically 
asymptomatic.

When reexamined in May 2007, the veteran complained of 
soreness, swelling, and pain in his tibias.  He also 
indicated that he uses a crutch or a cane at times.  
Objective findings noted no swelling or tenderness.  Range of 
motion testing on the right knee showed 0 to 130 degrees with 
pain after 120 degrees.  Range of motion testing on the left 
knee found 0 to 135 degrees with pain at 115 degrees.  
In addition, the examiner noted no instability, no fatigue, 
no impaired endurance, and no weakened movement.  X-rays of 
the right knee revealed degenerative changes in the ventral 
tibiotalar articulation.  X-rays of the left knee revealed a 
narrowed medial compartment, subchondral cortical 
irregularity in the medial femoral condyle, and hypertrophic 
degenerative changes in the patella. 

The examiner diagnosed status post stress fractures of the 
right and left tibias with degenerative joint disease and 
limitation of motion of the right and left knees.

The collective results of these examinations show the 
veteran's right and left knee flexion was limited to 70 
degrees in January 2004 (that is, 90 degrees minus the 
20 degrees less motion he had when considering his pain, 
weakness, limited endurance, fatigue and flare-ups).  He had 
130 degrees of flexion in February 2007 (135 degrees minus 
the 5 degrees less range of motion on repetitive use).  
And when most recently examined in May 2007, he had 
120 degrees flexion in his right knee (0 to 130 degrees with 
pain after 120 degrees) and in his left knee 115 degrees (0 
to 135 degrees with pain at 115 degrees).  Hence, at worst, 
he had flexion limited to 70 degrees, which in turn is rated 
noncompensable, i.e., 
zero-percent disabling under DC 5260.  And it is worth 
reiterating this takes into account the additional functional 
impairment (including additional limitation of motion) he had 
as a result of the DeLuca factors - referring to his pain, 
weakness, limited endurance, fatigue and flare-ups.

And as already mentioned, the veteran's extension has always 
been to 0 degrees, meaning full and completely normal, when 
examined in January 2004, again in February 2007, and still 
again in May 2007.  Completely normal extension, obviously, 
is rated at the nomcompensable (i.e., 0 percent) level under 
DC 5261.

This medical evidence also fails to show the veteran's right 
and left tibia symptoms warrant a higher rating under DC 
5262.  For example, at his VA examination in January 2004, he 
had normal strength, sensation, and reflexes, and no evidence 
of laxity or subluxation.  The February 2007 examination 
found normal alignment of both tibias with no tenderness or 
swelling.  The examiner also noted only relatively mild 
effusion and incoordination in the left knee, but still with 
normal strength in flexion and extension - albeit with 
increased pain during resistance.  Indeed, the May 2007 
examination found no tenderness, no instability, no fatigue, 
no impaired endurance, and no weakened movement.  
Consequently, the Board finds that this medical evidence as a 
whole does not suggests the veteran's right and left tibia 
and knee conditions cause moderate impairment to warrant 20 
percent ratings.  Rather, these conditions reflect at most 
only slight impairment of the tibia bilaterally.

Summarily speaking, the veteran has no instability and full 
extension and insufficient limitation of flexion to meet even 
the minimum 0 percent rating under DC 5260.  So considering 
that he already has separate 10 percent ratings for each 
tibia and knee, despite what amounts to be only a 
nomcompensable (i.e., 0 percent) level of limitation of 
motion, there is no basis for increasing his ratings.

Extraschedular Consideration

The veteran's service-connected tibia and knee disabilities 
do not warrant consideration for an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been frequently hospitalized on account of this disability.  
Instead, his evaluation and treatment has been primarily as 
an outpatient, not inpatient.  Indeed, there has been no 
physical incapacitation during the past twelve months or time 
lost from work on medical leave.  The disabilities also have 
not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned ratings (10 percent 
for each tibia and knee), or otherwise rendered impractical 
the application of the regular schedular standards.  
Admittedly, his overall functional impairment may hamper his 
performance in some respects, but generally the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the claims.  As such, there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



A Right Ankle Disorder Secondary to the Service-Connected 
Right Tibia and Knee Disability

The veteran claims that his right ankle disorder is a result 
of compensating for the functional impairment in this 
extremity attributable to his service-connected right tibia 
and knee disability.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addition, disability that is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310.  Also, when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, he shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's service medical records note that he complained 
of right ankle pain after falling off a utility pole in April 
1966.  An x-ray taken at that time found no evidence of a 
fracture.  Indeed, he stated that he felt much better after 
treatment.  


In this regard, a periodic examination in January 1967 noted 
that his lower extremities and feet were normal.  In May 
1971, he reported experiencing swelling in his feet and 
ankles associated with exercise.  During an orthopedic 
consultation in June 1971, the examiner found tenderness over 
the tibial shafts and edema, and x-rays revealed periosteal 
new bone bilaterally consistent with a stress fracture.  In 
addition, a Medical Board Report in August 1971 found only 
mild tenderness over the pre-tibial region and proximal 
portion of both lower legs.  Moreover, the edema that had 
been previously described in the record had resolved with no 
neurovascular deficits.  The report lists a diagnosis of 
recurrent fractures, stress type, tibias, bilateral.  
However, there is no indication of any associated ankle 
disability in the Medical Board Report.

VA afforded the veteran a compensation examination and 
conducted x-rays in January 2004 to determine the impact of 
his service-connected right tibia and knee condition on his 
right ankle.  Objective findings indicated generalized edema 
of both lower extremities from the knee level down, marked 
varicosities, right greater than left, with sacculation of 
the less saphenous.  There was 2+ pitting pre-tibial edema 
bilaterally and circumferential enlargement of both ankles.  
But the examiner found no Achilles tenderness, localized 
tenderness, or ligament laxity to stress testing.  The 
dorsalis pedis pulses also were intact bilaterally and range 
of motion was only slightly limited.  X-rays found some 
minimal irregularity about the medial malleolus of the right 
ankle, with a small calcaneal spur.  The examiner diagnosed 
varicose veins with valvular incompetency, bilateral 
extremities, right greater than left and edema dependency, 
peripheral, bilateral lower extremities secondary to cardiac 
dysfunction and varicose veins.  The examiner determined the 
veteran's bilateral ankle symptoms of swelling, stiffness, 
and pain were primarily related to the venous valvular 
incompetency and dependency stasis of the lower extremities 
and congestive cardiac component.  The examiner found 
insufficient medical evidence to link the then current ankle 
condition to the healed tibial stress fractures, providing 
highly probative evidence against this claim.  



When specifically asked during his recent September 2007 
hearing whether any doctor or other medical professional had 
ever told him there is a cause-and-effect relationship 
between the problems with his right ankle and the service-
connected disability affecting his right tibia and knee, the 
veteran responded "no," only stating that he had been told 
he might not be able to walk by the time he is 40 years old.  
That, however, even if indeed true, is not tantamount to 
concluding he has developed a right ankle disorder as a 
residual of his service-connected right tibia and knee 
disability.

As a layman, the veteran simply cannot establish this 
necessary linkage himself.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, a right ankle disorder secondary to a right 
tibia and knee disability is not a condition capable of lay 
diagnosis, much less the type of condition that can be 
causally related to service - even by way of the service-
connected disability.  See Espiritu and Woelhaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

For these reasons and bases, the preponderance of the 
evidence is against the claim.  As such, there also is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


A Left Ankle Disorder Secondary to the Service-Connected Left 
Tibia and Knee Disability

Just like his right ankle, the veteran claims that his left 
ankle disorder is a result of compensating for the functional 
impairment in this extremity attributable to his service-
connected left tibia and knee disability.

The governing statutes, regulations and case law are the 
same.

As previously noted, the veteran's service medical records 
indicate that in May 1971 he complained of swelling in his 
feet and ankles.  At an orthopedic consult in June 1971, the 
examiner found tenderness over the tibial shafts and edema, 
and x-rays revealed periosteal new bone bilaterally 
consistent with stress fractures.  In addition, a Medical 
Board Report in August 1971 found only mild tenderness over 
the pre-tibial region and proximal portion of both lower 
legs.  Moreover, the edema which had been previously 
described in the record had resolved with no neurovascular 
deficits.  The report listed a diagnosis of 
recurrent fractures, stress type, tibias, bilateral.  
However, there is no indication of any associated ankle 
disability in the Medical Board Report.



VA afforded the veteran a compensation examination and 
conducted x-rays in January 2004 to determine the impact of 
his service-connected left tibia and knee condition on his 
left ankle.  Objective findings indicated generalized edema 
of both lower extremities from the knee level down, marked 
varicosities, right greater than left, with sacculation of 
the less saphenous.  There was 2+ pitting pre-tibial edema 
bilaterally and circumferential enlargement of both ankles.  
Indeed, the examiner found no Achilles tenderness, localized 
tenderness, or ligament laxity to stress testing.  Dorsalis 
pedis pulses were intact bilaterally and range of motion was 
slightly limited.  The examiner diagnosed varicose veins with 
valvular incompetency, bilateral extremities, right greater 
than left and edema dependency, peripheral, bilateral lower 
extremities secondary to cardiac dysfunction and 
varicose veins.  Hence, just as in the case of the right 
ankle, the examiner determined the left ankle condition 
(manifested by swelling, stiffness, and pain) was primarily 
related to venous valvular incompetency and dependency stasis 
in this lower extremity and congestive cardiac component.  
Indeed, the examiner found insufficient medical evidence to 
link the current left ankle condition to the healed tibial 
stress fracture, providing highly probative evidence against 
this claim.  

So also just like in the case of his right ankle, there is no 
medical evidence linking the veteran's left ankle disorder to 
functional impairment, etc., attributable to his service-
connected left ankle tibia and knee disability.  He lay 
allegations of this purported relationship are 
unsubstantiated.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, a left ankle disorder secondary to a left tibia 
and knee disability is not a situation capable of lay 
diagnosis, much less the type of condition that can be 
causally related to service - including by way of this 
service-connected disability.  See Espiritu and Woelhaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).

For these reasons and bases, the preponderance of the 
evidence is against the claim.  As such, there also is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


